UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7196


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

TIMOTHY GADSON, a/k/a Tanaka,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   C. Weston Houck, Senior District
Judge. (4:01-cr-00817-CWH-1)


Submitted:    September 22, 2009            Decided:   November 3, 2009


Before KING, SHEDD, and DUNCAN, Circuit Judges.


Remanded by unpublished per curiam opinion.


Timothy Gadson, Appellant Pro Se. Alfred William Walker Bethea,
Jr., Assistant United States Attorney, Florence, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Timothy Gadson seeks to appeal the district court’s

order    denying      his   motion         for    reduction       of   sentence     under    18

U.S.C. § 3582 (2006).             In criminal cases, the defendant must

file the notice of appeal within ten days after the entry of

judgment.        Fed. R. App. P. 4(b)(1)(A); see United States v.

Alvarez, 210 F.3d 309, 310 (5th Cir. 2000) (holding that § 3582

proceeding      is    criminal        in    nature        and    ten-day       appeal   period

applies).       With or without a motion, upon a showing of excusable

neglect or good cause, the district court may grant an extension

of up to thirty days to file a notice of appeal.                                Fed. R. App.

P. 4(b)(4); United States v. Reyes, 759 F.2d 351, 353 (4th Cir.

1985).

               The    district    court           entered       its    order    denying     the

motion for reduction of sentence on May 6, 2009.                                Gadson filed

the notice of appeal, at the latest, on June 5, 2009, after the

ten-day     period      expired       but        within    the     thirty-day      excusable

neglect period.         Because the notice of appeal was filed within

the excusable neglect period, we remand the case to the district

court    for    the    court     to    determine          whether       Gadson    has     shown

excusable neglect or good cause warranting an extension of the

ten-day appeal period.            The record, as supplemented, will then

be returned to this court for further consideration.

                                                                                    REMANDED

                                                  2